                     UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF WISCONSIN


MARCUS DERON WHITE,

                  Plaintiff,

      v.                                          Case No. 17-cv-1259-pp

CITY OF MILWAUKEE, MICHAEL MARTIN,
DUSTIN FRANK, AND STEVEN KUSPA,

                  Defendants.


                          ORDER DISMISSING CASE


      On April 16, 2019, the parties filed a stipulation of dismissal. Dkt. No.

41. The court APPROVES the stipulation and ORDERS that all claims raised

by plaintiff Marcus D. White in this case may be DISMISSED, upon their

merits, and with prejudice, but without additional costs to any party.

      Dated in Milwaukee, Wisconsin this 18th day of April, 2019.

                                     BY THE COURT:


                                     _____________________________________
                                     HON. PAMELA PEPPER
                                     United States District Judge
